Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered June 17, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and, upon his guilty plea, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
*264The evidence was legally sufficient and the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Inconsistencies in testimony and other credibility issues were properly placed before the jury, whose determinations we find no basis to disturb (see, People v Gaimari, 176 NY 84). We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Sullivan, Rosenberger, Williams and Andrias, JJ.